01/12/2021



                                                                                           Case Number: DA 20-0594




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 20-0594

TOWN OF EKALAKA,

            Plaintiffs and Appellants,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
EKALAKA VOLUNTEER FIRE
DEPARTMENT, INC.

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Geoffrey R. Keller, 2812 1st Avenue N, Suite 225,
P.O. Box 1098, Billings, MT 59103, (406)252-5500, gkeller@mkattorneys.com,
whose name appears next on the list of attorneys desiring appointment as mediators for
Money Judgments appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is
hereby appointed to conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this January 12, 2021.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Courtney Jo Lawellin, Albert R Batterman